Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 1 of 35

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ne nee eee eee eee xX
UNITED STATES OF AMERICA : E.FILED-UNDERSEAD © ys
; |
“¥.- : 03 Cr. 1197 (SHS) > } ibs 1)
UZAIR PARACHA, : /
Defendant. : USDC SDNY
DOCUMENT
we nn re eee ee ee eee eee eee x ELECTRONICALL
DOCH. Y FILED

DATE FILED: és _—

GOVERNMENT’S MEMORANDUM IN OPPOSITION TO
DEFENDANT UZAIR PARACHA’S MOTION FOR A NEW TRIAL

LEV L. DASSIN
Acting United States Attorney for the
Southern District of New York
Attorney for the United States

of America

KARL METZNER

ERIC B, BRUCE

Assistant United States Attorneys
- Of Counsel -

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 2 of 35

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wi ee eee x
UNITED STATES OF AMERICA : TO BE FILED UNDER SEAL
-Vv.- : 03 Cr. 1197 (SHS)
UZAIR PARACHA,
Defendant.
ei ee en eee 4

GOVERNMENT’S MEMORANDUM IN OPPOSITION TO
DEFENDANT UZAIR PARACHA’S MOTION FOR A NEW TRIAL

By sealed motion dated November 21, 2008, defendant Uzair Paracha asks this Court
to throw out his convictions on five counts related to the provision of material support to the
al Qaeda foreign terrorist organization, on the grounds that certain post-trial statements made
by al Qaeda terrorists Khalid Sheikh Mohammed, Ali Abdul Aziz Ali (a/k/a Ammar al-
Baluchi), and Majid Khan, so fundamentally altered the evidence against him that, had they
been presented to the jury, Paracha would have been acquitted. To the contrary, a review of
the statements reveals that most of the statements are entirely consistent with the Govern-
ment’s evidence at trial, and others are merely cumulative of other statements by Khan and

Ali that were offered by the defense at trial. As a result, Paracha’s motion should be denied.

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 3 of 35

I. Factual and Procedural Background

Uzair Paracha tried to help an al Qaeda operative enter the United States to carry out
a terrorist attack, Paracha did so knowing that the operative, Majid Khan, was a member of
al Qaeda, and believing that, once inside the United States, Khan intended to carry out a
significant attack involving chemical weapons. Paracha and his father agreed to help Khan
because Paracha’s father, Saifullah, had been closely associated with al Qaeda for some time,
and wanted to help them in whatever way he could. In addition, another al Qaeda member,
Ali Abdul Aziz Ali, had agreed to give Paracha and Saifullah $200,000 to hold for al Qaeda,
which Paracha and Saifullah hoped to invest in their businesses, and they agreed to help

_Khan in part to ensure the delivery of those funds.

Uzair Paracha’s role in these crimes was to help Khan obtain a travel document from
the United States immigration authorities that would enable Khan to re-enter the United
States from Pakistan. To do this, Paracha planned to pose as Khan, aided by several forms
of Khan’s identification and a handwritten set of instructions from Khan. Khan also gave
Paracha his debit card, which Paracha was to use in various commercial transactions, and his
post office box key, for Paracha to use to check for delivery of the travel document, which,
once obtained, Paracha was to then send back to Khan in Pakistan.

Paracha tried to get that travel document by, among other things, contacting the

immigration authorities, checking web sites, and calling Khan’s bank to verify bis account

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 4 of 35

status. But Paracha was located and arrested by the New York Joint Terrorism Task Force
(“ITTF”) before he could further assist Khan.

Paracha admitted his criminal conduct in a series of consensual interviews with JTTF
agents over the course of three days, from Friday, March 28, 2003, through Sunday, March
30, 2003. After Paracha’s arrest, he then reiterated and expanded on his conduct in a series
of eight voluntary meetings with prosecutors and agents, accompanied each time by his
attorney. Paracha’s admissions were corroborated by, among other things, identification
documents belonging to Khan found in Paracha’s belongings, a detailed set of instructions
from Khan, evidence found on a computer used by Paracha detailing his Internet activity, and
a key to a post office box in Maryland rented in Khan’s name that Paracha had in his pocket.
A. Paracha’s History And Interactions With Al Qaeda

Paracha was born and raised in Pakistan, but held permanent resident status in the
United States, and had traveled to the United States frequently throughout his life. (Tr. 649,
651; GX 122, 123). Several of Paracha’s family members lived in various parts of the United
States, including a number in the New York area. (Tr. 219, 649), He earned a bachelor’s
degree with honors in business from a college in Karachi, Pakistan, and later graduated
magna cum laude with a master’s in business administration from the same school. (Tr.
1076-77). Paracha was the Chief Executive Officer of two companies that he operated with

Saifullah, International Merchandise Group Pakistan and S.S. Associates. (Tr. 657, 1078).

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 5 of 35

As this Court found in a pretrial ruling, he speaks and understands English fluently. (United
States v. Paracha, 2004 WL 1900336, at *6 (Aug. 24, 2004); Tr. 212, 649).

In the summer of 2002 in Pakistan, Saifullah met with representatives of al Qaeda
who were looking for financial support. (Tr. 279-80, 693-94). They asked Saifullah for 2.5
million rupees to use to buy weapons. Later, Paracha saw Saifullah carrying a bag containing
$200,000 in U.S. currency. (Tr. 288-89). Although Saifullah told Paracha that he had
received the money from a “friend,” Paracha later learned that Saifullah had deposited and
subsequently withdrawn a large sum of money from Paracha’s bank account. (Tr. 289).
Saifullah told Paracha later that these funds had come from al Qaeda, to whom Saifullah later
returned them. (Tr. 289-90). Pakistani bank records for an account used by Saifullah reflect
cash deposits of over $500,000 during one week in July 2002, followed by withdrawals of
nearly the entire balance within a few months. (GX 502; Tr. 302-06).

Later, in early 2003, Saifullah introduced Paracha to a Pakistani scientist who,
according to Saifullah, developed chemical weapons for al Qaeda. (Tr. 280, 695). It was
through these various discussions and interactions that Paracha learned about Saifullah’s
association with al Qaeda. (Tr. 238, 279-80, 673-74). Indeed, Paracha knew that Saifullah
had previous met both Osama bin Laden, whom Saifullah admired and described as
“humble,” and Mullah Omar, the leader of the Taliban in Afghanistan. (Tr. 237, 264, 673,

680).

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 6 of 35

B. Paracha’s Meetings With Khan And Ali In Pakistan

In early 2003, Paracha was in Karachi, Pakistan with his family. He planned to return
to the United States in February 2003 to begin marketing a real estate venture on behalf of
S.S. Associates, a business operated by Paracha and Saifullah. (Tr. 211, 220, 658).

Before he left Pakistan, Paracha met Majid Khan and Ali Abdul Aziz Ali (a/k/a
Ammar al-Baluchi) through Saifullah. (Tr. 225; GX 204). Both Khan and Ali are members
of the al Qaeda terrorist organization. (GX 10-S). Khan and Afi came to Saifullah’s offices
in Karachi, where Saifullah introduced them to Paracha. (Tr. 293). During that first meeting,
Khan told Paracha that he needed help trying to get back into the United States, because he
had a problem with his “passport.” (Tr. 293).

Paracha and Saifullah arranged a second meeting with Khan and Ali at an ice cream
shop in Karachi. (Tr. 228, 665). Khan brought several types of his identification to the
meeting, and asked Paracha to help him. Khan had political asylum in the United States, and
had applied for a Refugee Travel Document, which allows asylees to travel outside the
United States and then return. (Tr. 561). But he had not received the travel document before
he left the United States, and he needed it to get back into the country. (Tr. 561). Further,
Khan did not want the immigration authorities to know that he gone back to Pakistan,
because it could jeopardize his asylum status. (Tr. 564-65).

So Khan gave Paracha four tasks to perform once Paracha returned to the United

States. First, Paracha was to look into the status of Khan’s immigration paperwork, posing

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 7 of 35

as Khan. Second, Paracha was to deposit money into Khan’s bank account. Third, Paracha
was to use Khan’s credit cards, so it would appear that Khan had not left the country. Fourth,
Paracha was to close Khan’s post office box in Maryland. (Tr. 236, 273-74, 293-94, 685-86).
Khan instructed Paracha to use a pay phone when calling the then-Immigration and
Naturalization Service. (Tr. 293).

Khan gave Paracha several items of identification for Paracha to use in impersonating
Khan, including a social security card, Maryland driver’s license, high school identification
card, and bank debit card. (GX 102, 103, 105, 107, 109; Tr. 224, 661). Khan also gave
Paracha the key to the post-office box in Gaithersburg, Maryland, that had been rented in
Khan’s name. (Tr. 236; GX 128). Paracha was to go to Gaithersburg, check the box to see
if Khan’s refugee travel document had been delivered there, and then close the post office
box account. (Tr. 275, 688). Khan gave Paracha several receipts and other paperwork
associated with the box. (Tr. 236; GX 113-119).

In addition, Khan gave Paracha a handwritten set of instructions. (GX 121; Tr. 252-
58), That document included a “receipt number” and “case type” that matched the number
and case type of Khan’s then-pending application for a Refugee Travel Document, as well
as details regarding the date of the applications, Khan’s unique alien registration number, and
INS telephone contact numbers. It also included the phrases “My Status - Asylee or
Refugee,” “The Document or Passport: Refugee Travel Document,” and “Yahoo Search: INS

PROCESSING TIME.” The document included a list of six starred ifems:

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 8 of 35

always call from pay phone
put some money in my account
use it any gas station

good practice of my sign

+ + + +

Mother name = Kafiya Khan

* Father name = Shoukat Khan
(GX 121). Several signatures in the name “Majid Khan” appear in different places on the
document; Paracha admitted that he had practiced signing Khan’s name on the instruction
sheet. (Tr. 293-94, 506-07). Finally, crossed out but still legible on the document was the
statement “there is a guy traveling 2 days do u need anything from him?” (GX 121).

The same day as the meeting at the ice cream store, Khan gave Paracha a ride on his
motorcycle to a passport photo studio in Karachi. (Tr. 228, 666). During the ride, Khan told
Paracha “we need brothers like you to help us out.” (Tr. 272-73, 686). Paracha took that as
an effort to recruit him into al Qaeda. (Tr. 273). Khan further said that Paracha would need
to be “recruited into the organization,” and that “different people provide different levels of
assistance.” (Tr. 273, 686). At some point during the ride, Khan told Paracha that Paracha
should not tell Khan any of Paracha’s personal information, so that, if Khan were ever
captured and tortured, he would not be able to give Paracha’s personal information to his

interrogators. (Tr. 272, 687).

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 9 of 35

Cc. Paracha’s Financial Incentive For Assisting Khan

Ali and Khan had informed the Parachas that they wanted Saifullah to hold between
$180,000 and $200,000 in al Qaeda funds for about four months. (Tr. 270-71, 683). Saifullah
was to keep the funds liquid, so that al Qaeda could get it back “at a moment’s notice.” (Tr.
271). Paracha and Saifullah wanted to invest the funds in their businesses, notwithstanding
the directive to keep the money liquid. (Tr. 271). Paracha knew that this money belonged to
al Qaeda. (Tr. 271, 683). When Paracha tried to ask Saifullah why these al Qaeda operatives
were giving them money, Saifullah told him not to ask questions because the men were
supporters of Osama bin Laden. (Tr. 271). Paracha believed that he needed to help Khan with
his immigration paperwork in return for al Qaeda giving the Parachas that money, whose
businesses had suffered since 2001. (Tr. 276).

Pakistani bank records for an account used by Saifullah reflect a deposit in early May
2003 in the amount of approximately $270,000. (GX 502; Tr. 306).
D. Paracha’s Understanding Of The Plot

During his interviews with the FBI, Paracha initially admitted believing only that
Khan was trying to get back into the United States to do “something,” but that he did not
know what that “something” was. (Tr. 266, 681). Later, however, Paracha acknowledged
that, knowing that Khan had a degree in computers, and having met the al Qaeda scientist,

Paracha believed that Khan intended to participate in a plot to detonate chemical weapons

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 10 of 35

inside the United States. (Tr. 280-81, 695-96). Paracha knew that some type of terrorist plot
was being planned, although he claimed not to know the specifics of the plan. (Tr. 282).

Paracha believed that Khan and Ali were associated with al Qaeda, (Tr. 270, 282, 682,
723), and stipulated at trial that, in fact, both Khan and Ali are members of the al Qaeda
terrorist organization. (Tr. 227; GX 10-S). And Paracha knew that, by helping Khan, he
would be helping al Qaeda. (Tr. 276, 282, 689, 695). Paracha also knew that al Qaeda was
a terrorist organization that tried to harm westerners, through attacks such at the September
11, 2001, plane hijackings and crashes, and the nightclub bombing in Bali, Indonesia. (Tr.
298, 720).
E. Paracha’s Efforts To Assist Khan In The United States

After Paracha got to the United States, he called the INS twice posing as Khan. (Tr.
286, 416). On the first occasion, he said, he was unable to get through. (Tr. 535). The second
time Paracha called the INS, he was only able to get general information, rather than details
about Khan’s pending applications, because he did not have Khan’s INS number. (Tr. 535).
Paracha also called Khan’s bank, and verified that Khan’s bank account was still open. (Tr.
728, 932).

Paracha used the computer at his office space to search the Internet as Khan had
requested him to do. An examination of the hard drive of the computer used by Paracha
revealed Internet history information corresponding to the searches that Khan had directed

Paracha to perform. On February 21, 2003, Paracha conducted a “Yahoo!” search for “ins

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 11 of 35

processing time.” (GX 603, 604; Tr. 62). The handwritten instructions that Paracha received
from Khan included the directive “Yahoo Search: INS PROCESSING TIME.” (GX 121).
Similarly, Paracha conducted searches at a website called VisaPro.com for “receipt number”
and “case type” that correspond precisely to notations for “receipt number” and “case type”
on the handwritten instruction sheet. (GX 121, 603, 604; Tr. 63-65).

After Paracha had returned to the United States, Khan called Paracha twice. (Tr. 228,
666). In the first call, Khan asked Paracha whether Paracha had accomplished any of the
tasks relating to Khan’s immigration documents. Paracha told Khan that he had tried to call
the INS, but had not been able to get through. (Tr. 229, 666). In the second call, Khan asked
Paracha the same question; this time, Paracha told Khan that he had spoken to someone at
INS, but had received only general information, rather than specifics related to Khan’s
request. (Tr. 229, 666). In addition, Saifullah called Paracha to check on whether Paracha had
called the INS on Khan’s behalf. (Tr. 229).
¥. Paracha’s Admissions To The JTTF And To The Government

Paracha was located by JITTF agents on the afternoon of Friday, March 28, and was
interviewed that evening and over the course of the following weekend. In addition to
admitting the conduct described above, Paracha consented to a search of his belongings.
ITTF agents went to the house in Brooklyn where Paracha was staying, located his suitcase,

and found the various items of Khan’s identification that Paracha had admitted were in his

-10-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 12 of 35

possession, as well as the handwritten instructions and receipts for Khan’s post office box
in Gaithersburg, Maryland. (Tr. 230-33, 549).

Paracha also acknowledged his culpability during those interviews. At one point
during a break in the interviews, after Paracha had admitted most of his conduct and guilty
knowledge, Paracha asked a nearby agent, “What do you think God will think of me when
I come before him? Do you think he will be unhappy with me that I turned my back on my
fellow Muslim brothers, or will he look favorably upon me that I saved human life?” (Tr.
573). Later he asked the same agent, “How much jail time do you think 1’! get for what I’ve
told [the investigating agents] so far?” (Tr. 574).

G. _ Paracha’s Arrest and Indictment

On Monday, March 31, Paracha was arrested on a material witness warrant pursuant
to 18 U.S.C. § 3144. (Tr. 284). Thereafter, Paracha participated in eight different voluntary
meetings with the Government. Paracha was accompanied by his attorney at each session.
During those meetings, Paracha discussed his interactions with Khan and Ali, his knowledge
of their affiliation with al Qaeda, his belief as to what Khan intended to do upon his return
to the United States, and his understanding that his efforts to help Khan made him part of that
plot. (Tr. 284-99, 713-31).

Indictment 03 Cr. 1197 was returned on October 8, 2003, in five counts. Count One
charged Paracha with conspiring to provide material support or resources to the al Qaeda

foreign terrorist organization, in violation of Title 18, United States Code, Section 2339B.

-ll-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 13 of 35

Count Two charged Paracha with providing or attempting to provide material support or
resources to al Qaeda, in violation of 18 U.S.C. §§ 2339B and 2. Count Three charged
Paracha with conspiring to make a contribution of funds, goods, or services to or for the
benefit of al Qaeda, in violation of 50 U.S.C. § 1705(b) and 31 CFR. §§ 595.204 &
595.205. Count Four charged Paracha with making or attempting to make a contribution of
funds, goods, or services to or for the benefit of al Qaeda, in violation of 50 U.S.C.
§ 1705(b), 31 C.F.R. §§ 595.204 & 595.205, and 18 U.S.C. 3 2. Finally, Count Five charged
Paracha with identification document fraud committed to facilitate an act of international
terrorism, in violation of 18 U.S.C. §§ 1028(a)(7), 1028(b)(4), and 2.
H. The Government’s Disclosures And Paracha’s Motions

In an opinion issued shortly after Paracha’s conviction, this Court recounted the
history of Paracha’s motions for access to Khalid Sheikh Mohammed, Majid Khan, Ali
Abdul Aziz Ali, and Saifullah Paracha. See United States v. Paracha, 2006 WL 12768, at *3-
*5 (S.D.N.Y. Jan. 3, 2006). In summary, after Paracha’s indictment, Paracha moved for
access to those four witnesses, alleging that they possessed material exculpatory information
that would assist Paracha at trial. To satisfy its obligations for pretrial disclosure under Brady
v. Maryland, 373 U.S. 83 (1963), the prosecution team did a thorough and exhaustive review
of all relevant information available from other United States Government agencies. After
that review, the Government consented to a deposition of Saifullah (which Paracha

subsequently unilaterally cancelled), objected to any further proceedings regarding Khalid

_12-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 14 of 35

Sheikh Mohammed on materiality grounds, and, as to Khan and Ali, invoked the provisions
of the Classified Information Procedures Act, 18 USC. App. IL, and provided to this Court
ex parte certain classified information, along with proposed unclassified substitutions for that
information to be disclosed to the defense. This Court reviewed the classified information
and the proposed substitutions, instructed the Government to make changes to the
substitutions, and then approved their disclosure to the defense in lieu of the classified
information. See Paracha, 2006 WL 12768, at *4.

In light of these disclosures, and the national security implications of Paracha’s
request that these individuals be brought into the United States, this Court ruled that
Paracha’s rights under the Compulsory Process Clause would be adequately protected by
permitting the defense to introduce the unclassified substitutions of Khan’s and Ali’s
statements, along with protective jury instructions and a prohibition on the Government's use
of other, more inculpatory statements that may have been made by Khan or Ali. The Court
therefore denied Paracha’s motion to have those witnesses brought to his trial in person. See
id, at *5-*18.

At trial, the defense introduced the entirety of the unclassified substitutions relating
to statements made by Ali and Khan. Those statements were offered by the defense in the
form of two stipulations, Defense Exhibits I and J. (Tr. 1043-49). Defense Exhibit I

contained the following statements attributed to Ali (referred to as al-Baluchi):

-13-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 15 of 35

Al-Baluchi met with Saifullah Paracha’s son, Uzair Paracha, a total of four times, all
while visiting Saifullah Paracha at Saifullah Paracha’s house.

Uzair Paracha was totally unwitting of al-Baluchi’s al-Qaeda affiliation, or of
al-Baluchi’s intention to use Saifullah Paracha for the broader operational plan
involving Majid Khan.

Uzair Paracha knows nothing about operations.

Neither al-Baluchi nor Majid Khan indicated to Uzair Paracha at any time that they
were mujahideen or al-Qaeda.

Uzair Paracha did not complete the task involving Majid Khan.

Saifullah Paracha was unwittingly being used to assist in al-Baluchi’s broader plans
with al Qaeda operative, Majid Kahn.

Saifullah Paracha was someone that al-Baluchi used for information, but from whom
he kept his al Qaeda connections hidden.

There were no operations discussed between al-Baluchi and Saifullah Paracha.
Al-Baluchi intentionally used cover stories and distorted truths to mask his particular
interests with Saifullah Paracha during their discussions.

Although Saifullah Paracha had a long-standing relationship with Khalid Sheikh
Mohammed, Saifullah Paracha did not know KSM’s truc identity, or any other name

for KSM.

-14-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 16 of 35

Al-Baluchi did not believe that Saifullah was aware that he and KSM were al Qaeda,
but al-Baluchi believed that Saifullah Paracha likely knew that al-Baluchi and KSM
were associated with mujahideen and could be associated with the Taliban or al
Qaeda.

Saifullah Paracha did not know that KSM was affiliated with al Qaeda until the
world-wide publicity of KSM’s arrest.

Al-Baluchi showed Saifullah Paracha the famous picture of KSM after KSM’s
capture, and Saifullah Paracha was surprised to learn that KSM was as important a
man as he was.

At the time of KSM’s arrest, Saifullah Paracha probably knew of al-Baluchi’s al
Qaeda affiliation.

Because Saifullah Paracha had never been properly vetted, he was never tasked by al
Qaeda (that is KSM or al-Baluchi) to do anything for them.

Saifullah Paracha was only a businessmen who was sympathetic to the mujahideen.
Saifutlah Paracha has no relation to this business, that is al Qaeda.

Al-Baluchi was not aware of how KSM knew Saifullah Paracha or if Saifullah

Paracha had ever met Usama bin Laden.

(Tr, 1044-46).

Defense Exhibit J contained the following statements attributed to Majid Khan:

-15-
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 17 of 35

Majid Khan did not know of any funding or investment al-Baluchi gave to Saifullah
Paracha.

Majid Khan had no knowledge of Saifullah Paracha’s company, the plan to smuggle
chemicals or explosives via the Parachas, or other resources that might be attractive
to al Qaeda.

No compensation was given to Saifullah Paracha in return for Saifullah Paracha
arranging for Uzair Paracha to assist Majid Khan with Majid Khan’s immigration
matters.

Majid Khan had no al Qaeda contacts in the United States.

None of Majid Khan’s contacts were aware of his gas station attack plan, or any other
actions he may have taken on behalf of al Qaeda.

Majid Khan assessed Uzair Paracha as being willing to help a fellow muslim at his
father’s request.

Majid Khan knew of no other motivation for Uzair Paracha’s assistance.

Majid Khan did not assess Uzair Paracha as being suitable for any other assistance to
al Qaeda, besides helping with Majid Khan’s documents at the time.

Uzair Paracha volunteered to Majid Khan that he (Uzair Paracha) wanted to spread
Islam through the media.

Majid Khan thought Uzair Paracha was a good person who was willing to help.

~16-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 18 of 35

Majid Khan might have been interested in recruiting Uzair Paracha once Majid Khan
returned to the United States and had time to assess Uzair Paracha.

Majid Khan would only give Uzair Paracha a 5 to 10 percent suitability assessment,
citing the fact that Uzair Paracha had no extremist views and was not really a
practicing muslim.

Uzair Paracha was to go to the post office, pretend that he, Uzair Paracha, was Majid
Khan, and give the office a change of address for Khan.

Uzair Paracha was to deposit money in Majid Khan’s account, and later call the INS
to inquire about the travel document. All of this was to be done to lead U.S.
authorities to believe that Majid Khan was in the United States when he was actually
in Pakistan.

To Majid Khan’s knowledge, Uzair Paracha did none of these things.

If Uzair Paracha claimed that Majid Khan sent something to Uzair Paracha, Uzair
Paracha would be lying in making that statement.

Ammar al Baluchi was known either as Habib, or Moin, to the Parachas.

(Tr. 1047-49).

In its summation, the Government explained why the Khan and Ali statements did not

undermine Paracha’s guilt, For example, although Ali’s statement claimed that Paracha did

not know of Ali’s affiliation with al Qaeda, Ali could not know what Paracha did or did not

know, and, according to Paracha himself, it was his father, Saifullah, who had told him about

-|7-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 19 of 35

Khan’s and Ali’s al Qaeda connections. (Tr. 1414-15). Similarly, with respect to Khan’s
statement that none of his contacts, including Paracha, were aware of Khan’s plan to attack
gas stations, such limited dissemination of information was consistent with al Qaeda
tradecraft, as the Government’s expert, Evan Kohlmann, had testified. (Tr. 1416).
I. The Verdict, Sentencing, and Appeal

The jury deliberated for approximately four hours before convicting Paracha on all
five counts in the Indictment on November 23, 2005. At sentencing on July 20, 2006, the
parties agreed that the advisory Sentencing Guidelines range was 360 months to life. After
considering the submissions of the parties and applying the factors in 18 U.S.C. § 3553(a),
this Court sentenced Paracha to 360 months’ imprisonment, five years’ supervised release,
and a $500 special assessment. Paracha’s conviction and sentence were affirmed by the
Second Circuit on June 19, 2008. United States v. Paracha, No. 06-3599-cr, 2008 WL
2477392 (2d Cir. 2008). |
J. The Government’s Additional Disclosures

After Paracha’s conviction and sentencing and while he was still pursuing his direct
appeal, members of the prosecution team — during the course of other Government
responsibilities — learned of new detainee statements concerning Uzair Paracha by KSM,
Majid Khan, and Ali Abdul Aziz Ali. Reports memorializing certain of these new statements
were identified, appropriately redacted, submitted for a classification review, and then

disclosed to Paracha’s defense counsel, as set out in his motion. The prosecution team did

-18-

 

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 20 of 35

not, however, undertake an exhaustive review of the files of all United States Government
agencies in an attempt to identify any additional relevant and discoverable statements
concerning Uzair Paracha, as had been done prior to trial. Nor, as set forth more fully below,
does the Government have an obligation to undertake such an endeavor.

By letter dated September 6, 2007, the Government transmitted three reports of
interviews to Paracha’s counsel, one each relating to Khalid Sheikh Mohammed (DX 9), Ali
Abdul Aziz Ali (DX 12), and Majid Khan (DX 13). On April 21, 2008, the Government
disclosed an additional report of statements made by Majid Khan. (DX 7). Those reports
reflect statements attributed to those individuals made between January 12, 2007, and June
20, 2007.

1. Khalid Sheikh Mohammed’s Statements

In interviews with agents from the Federal Bureau of Investigation and the
Department of Defense’s Criminal Investigative Task Force in January 2007, Khalid Sheikh
Mohammed (“KSM”) discussed his plans for using Majid Khan in terrorist operations. KSM
first tested Khan’s dedication to jihad by informing Khan that Khan was to be a suicide
bomber. KSM had Khan make a martyr’s video, strapped an explosive vest to Khan’s chest,
and told Khan that he was to kill Pakistani President Pervez Musharraf at a mosque later that
day. Khan went along willingly with that plan, which KSM told the interviewers he
concocted simply to test Khan. (DX 9 at 3). KSM then tasked Khan with researching the

operation and maintenance of gas stations in the United States, as part of'a plan to blow them .

~19-
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 21 of 35

up. (DX 9 at 3). When KSM learned that Khan had returned to Pakistan without the
documents he needed to return to the United States, KSM then “described him as somewhat
useless.” (DX 9 at 3).

But KSM soon found a use for Khan. KSM tasked Khan with delivering $50,000 to
Hambali, the mastermind of the bombing of Bali nightclubs on October 12, 2002, that killed
202 people. KSM heard from Ali that Khan had successfully delivered the money, but never
saw Khan again. (DX 9 at 3-4).

2. Ali Abdul Aziz Ali’s Statements

In his interviews, Ali Abdul Aziz Ali, also known as Ammar al-Baluchi, provided
substantial information regarding Majid Khan and Uzair Paracha. Ali reported that Khan was
a “fresh guy” who was “thinking big” and “wanted to take part in an operation.” (DX 12 at
2). It was Khan who suggested blowing up gas stations in the United States, to “cause
chaos.” (DX 12 at 2). But Ali was worried that Khan had “ruined himself” for operations
when Khan was in the United States by talking openly about al Qaeda, (DX 12 at 2-3).

Ali asserted that Aafia Siddiqui and Uzair Paracha were not “involved with Majid
Khan.” (DX 12 at 3). Ali explained that, as far as he was concerned, “he did not task Paracha
to help Khan, but thought of this as a favor from Paracha.” (DX 12 at 3). Ali confirmed that
he arranged a meeting between Khan and Paracha, that as Khan’s “emir” Ali instructed Khan

to tell Paracha what documents Khan needed, and that, in a second meeting between Khan

~ 20 -
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 22 of 35

and Paracha, Khan “apparently talked to Uzair Paracha about his (Khan’s) own plans,” even
though “Khan was not allowed to do this without the permission of Ali.” (DX 12 at 3-4).

Ali said that KSM did not want the Paracha family used for “an operation,” because
KSM had money with the Parachas. (DX 12 at 4). Ali stated that, with respect to Majid
Khan’s travel problem, Aafia Siddiqui did one step to help Khan, while Uzair Paracha did
another, and that although this assistance was not a specific tasking for al Qaeda, Khan
“made a mistake and may have given information to Uzair Paracha.” (DX 12 at 4). Although
Ali and KSM were frustrated with Khan, they felt that if Khan could resolve his “passport
issue they could then assess what Khan could do for them in the future.” (DX 12 at 4).
Specifically, Ali felt that if Khan could get to the United States, “he could be a facilitator for
Ali and Khalid Sheikh Mohammed.” (DX 12 at 4-5).

When asked specifically about Uzair Paracha, Ali confirmed that Paracha agreed to
help Khan with what Ali called Khan’s “passport” problem. (DX 12 at 8). Ali stated that
Paracha “was not tasked by al Qaeda to help Khan, but agreed to do so voluntarily.” (DX 12
at 9).

3. Majid Khan’s Statements

In an interview on February 5, 2007, Majid Khan discussed a scenario involving a
“gas station plot” in the United States connected to KSM. (DX 13 at 7). Khan said that there
was no proof of this plot, and that he might be prosecuted based on intentions rather than

actions. (DX 13 at 7).

-21-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 23 of 35

During Khan’s Combatant Status Review Tribunal proceeding on April 15, 2007,
Khan stated that, in his view, he was not “al Qaeda,” because “[t]o be al Qaeda, a person
needs to be trained in Afghanistan and needs to take an oath in front of Osama bin Laden.
I have never been to Afghanistan and I have never met UBL. I can’t possibly be a member
of al Qaeda.” (DX 14 at 18). Khan stated that the Parachas agreed to help him renew his
expired travel documents “‘as a fellow Pakistani,” that “Uzair Paracha is innocent; he is not
a criminal,” and that “[o]ne ordinary citizen helping another ordinary citizen does not make
them terrorists.” (DX 14 at 18). Khan also suggested that he may have been seeking the travel
document not for himself, but to alter it and provide it to someone else. (DX 14 at 19, 31-32).

In another interview on June 20, 2007, Khan noted his awareness of this case, stating
that “just because someone helps al Qaeda doesn’t mean they are al Qaeda members.” (DX
7 at 1-2). Later, Khan offered his opinion that “he thought Uzair Paracha was innocent, but
got 30 years.” (DX 7 at 4). Khan further stated that “Uzair Paracha did not do anything, went
to trial and got 30 years.” (DX 7 at 6).

Khan said that he had been “just sitting at a table with Uzair [Paracha],” and that
“F Ali] was sitting at a different table with Sayf Paracha having another conversation.” (DX
7 at 8). Khan then claimed again that he had not been trying to get travel documents for

himself, but rather for someone else. (DX 7 at 8).

29.

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 24 of 35

Il. Applicable Law

Rule 33 of the Federal Rules of Criminal Procedure provides that “{ul|pon the
defendant’s motion, the court may vacate any judgment and grant a new trial if the interest
of justice so requires.” Fed. R. Crim. P. 33(a). Whether to grant such a motion is subject to
the district court’s discretion, see United States v. Stewart, 433 F.3d 273, 295 (2d Cir. 2006),
but the Second Circuit has repeatedly instructed that “the standard for granting such a motion
is strict.” United States v. Gonzalez, 110 F.3d 936, 943 (2d Cir. 1997) (quotation omitted).
Motions for a new trial are “disfavored in this Circuit,” United States v. Gambino, 59 F.3d
353, 364 (2d Cir. 1995), and will be granted only in extraordinary circumstances. See Romero
v. United States, 28 F.3d 267, 268 (2d Cir. 1994) (per curiam). Although the rule gives the
trial court “broad discretion” to set aside a jury verdict where the court perceives a
“miscarriage of justice,” United States v. Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992), the
court “must strike a balance between weighing the evidence and credibility of witnesses,”
on the one hand, “and not ‘wholly usurp[ing]’ the role of the jury” on the other. It is well
settled that motions for a new trial should not be granted unless, after evaluating all of the
evidence, the district court is left with a “real concern that an innocent person may have been
convicted.” Jd. at 1414. See, e.g, United States v. Triumph Capital Group, Inc., 544 F.3d
149, 159 (2d Cir. 2008) (“Generally, a motion for a new trial should not be granted unless
the trial court is convinced that the jury has reached a seriously erroneous result or that the

verdict is a miscarriage of justice.”) (internal quotations omitted); United States v. Zagari,

-23-

 

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 25 of 35

111 F.3d 307, 322 (2d Cir. 1997) (“A district court must exercise great caution in
determining whether to grant a retrial on the ground of newly discovered evidence, and may
grant the motion only in the most extraordinary circumstances.”) (quotation omitted).

Where a motion for a new trial is based on a claim of newly discovered evidence, the
defendant bears the burden of establishing that: (1) the evidence is genuinely “new,” .¢., that
it was “discovered after trial”; (2) the evidence could not, with the exercise of due diligence,
have been discovered before or during trial; and (3) the evidence “is so material that it would
probably produce a different verdict.” United States v. Zagari, 111 F.3d at 322 (citing United
States v. Siddigi, 959 F.2d 1167, 1173 (2d Cir. 1992)). “Newly discovered evidence supports
the grant of a new trial only if. . . the evidence is so material and noncumulative that its
admission would probably lead to an acquittal.” United States v. Parkes, 497 F.3d 220, 233
(2d Cir. 2007) (quotations omitted). The “ultimate test’ fin deciding a Rule 33 motion] is
‘whether letting a guilty verdict stand would be a manifest injustice . . . There must be a real
concern that an innocent person may have been convicted.’” United States v. Canova, 412
F.3d 331, 349 (2d Cir. 2005) (quoting United States v. Ferguson, 246 F.3d 129, 133 (2d Cir.
2001)); United States v. Sanchez, 969 F.2d 1409, 1414 @d Cir. 1992).

Il. The Additional Statements From KSM, Ali, and Khan Do Not Justify A New
Trial

The statements cited by Paracha do not undermine his conviction at all, and in fact
bolster the jury’s conclusion in numerous respects. The statements unequivocally

demonstrate that KSM and Ali were high-ranking members of al Qaeda, and that Khan

- 24 -

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 26 of 35

shared their warped worldview and sought to assist their efforts, by, among other things,
delivering money to the mastermind of the Bali nightclub bombings and agreeing to
assassinate Pakistani President Musharaff by blowing himself up in a crowded mosque. The
statements confirm that KSM, Ali, and Khan discussed a plot to bomb gas stations in the
United States, and that Khan was to explore the logistics of doing so. They confirm Paracha’s
confessions and proffer statements that Paracha sought to help Khan obtain the refugee travel
document that Khan needed to re-enter the United States. They shed no doubt whatsoever on
Paracha’s repeated admissions that he believed Khan to be associated with al Qaeda, that he
knew that he was assisting the al Qaeda terrorist organization by helping Khan, and that he
believed that Khan intended to perpetrate a terrorist attack once he returned to the United
States. And any arguably exculpatory portions are cumulative of the Ali and Khan statements
admitted at Paracha’s trial. Far from rendering Paracha’s conviction an injustice, these
additional statements demonstrate that Paracha was properly convicted for conspiring and
attempting to provide material support to the al Qaeda foreign terrorist organization.

Paracha argues that the statements “directly and indirectly” contradict the Govern-
ment’s position that Paracha knew that Ali and Khan were affiliated with al Qaeda, and that
Paracha acted with the intent io support al Qaeda. (Def.’s Mem. at 23-24). This is simply
incorrect.

The Government never argued that Paracha learned of Ali or Khan’s al Qaeda

affiliations directly from those Ali or Khan themselves. Rather, as Paracha admitted to the

~25-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 27 of 35

agents, it was his father, Saifullah Paracha, who told Uzair Paracha that these men were with
al Qaeda, confirming the younger Paracha’s suspicions. (Tr. 270, 282, 682, 723). Further,
Paracha stipulated that, in fact, both Khan and Ali are members of the al Qaeda terrorist
organization. (Tr. 227; GX 10-S). And Paracha admitted that knew that, by helping Khan,
he would be helping al Qaeda, (Tr. 276, 282, 689, 695).

In his trial testimony, Paracha attempted to recant these admissions, and claims now
that the additional statements would have supported his preposterous claims that he had
repeatedly lied to the agents, through a long weekend of prearrest interviews and eight
counselled proffer sessions, because he thought that he would be released by “telling them
what they wanted to hear.” But Paracha ignores key statements that would have fatally
undermined any such argument. For example, KSM confirmed that he discussed a plot to
blow up gas stations with Majid Khan. (DX 9 at 3). That the plan was still in its infancy
makes no difference to Paracha’s criminal liability; he agreed and attempted to support al
Qaeda’s terrorist efforts, which Majid Khan was continuing to pursue. And, although KSM
described Khan as “somewhat useless,” his subsequent decision to employ Khan as a courier
to the Bali bomber Hambali belies that characterization.

The statements reveal that KSM and Ali were frustrated by Khan’s inability to move
the gas station plot forward, and by his apparently loose lips while at home in Maryland. But
there is no indication from these statements that the gas station plot had been abandoned, or

that al Qaeda had removed its support for Khan’s efforts. To the contrary, as ‘Ali stated, their

26 -

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 28 of 35

approach was to wait and see if Khan could re-enter the United States without getting
arrested, then “decide how to use Khan.” (DX 12 at 5). Far from deactivating Khan or
scrubbing the gas station plot, these senior leaders of al Qaeda had every intention of making
use of that invaluable resource — an al Qaeda operative inside the United States.’

With respect to the KSM statements, Paracha argues that KSM’s failure to mention
Paracha indicates his lack of participation in “any af Qaeda operation.” (Def.’s Mem. at 34).
This argument misapprehends the charges against Paracha. He was never charged with
become an al Qaeda operative himself, or with personally committing or planning a terrorist
act. Rather, Paracha was convicted of supporting the al Qaeda terrorist organization through
his own personal assistance, he and his father’s financial assistance, and the acquisition of
the refugee travel document. It was KSM, Ali, and Khan who hatched the gas station plot,
as the new statements confirm. Paracha agreed to help Khan get what he needed — entry into
the United States — to carry it out. Whether KSM knew of Paracha’s assistance to Khan has
no bearing on Paracha’s criminal culpability.

Paracha speculates that “while KSM met with Mr. Khan, such meetings and
discussions could have related to the Mujahideen instead of to al Qaeda.” (Def.’s Mem. at

35). Even accepting arguendo Paracha’s proposed distinction between those entities, his

 

| These same senior al Qaeda leaders recently sought to plead guilty to perpetrating
the September 11, 2001 attacks against the United States. See 5 Charged in 9/11 Attacks
Seek to Plead Guilty, New York Times (Dec. 8, 2008), available at
http://www.nytimes.com/2008/12/09/us/09 gitmo.html

-27-
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 29 of 35

speculation has no foundation. KSM, Ali, and Khan were discussing a plot to blow up the
gasoline storage tanks of gas stations inside the United States. Al Qaeda is the sworn enemy
of the United States, and has attacked and killed Americans inside our borders. The
mujahideen, by contrast, have in recent years been generally focused on Afghanistan. It is
hard to conceive how the mujahideen would further their goals by attacking a gas station in
Maryland.

Ali’s statements likewise do not undermine Paracha’s guilt. As discussed above, even
ifKSM and Ali did not intend to use the Parachas for an operation, Uzair Paracha’s knowing
provision of support to Khan’s terrorist efforts rendered him criminally responsible. Further,
Ali’s statements confirm that KSM used Saifullah Paracha as an al Qaeda bank, keeping
funds with the Parachas for al Qaeda’s use. Uzair Paracha admitted that he was helping Khan
in part because the Parachas were expecting to receive an additional $200,000 of al Qaeda
money, and they needed that money to support their business. Thus, Ali’s statements
corroborate the Government’s evidence that Paracha agreed to provide financial services to
al Qaeda, as charged against him.

Khan’s statements attempting to exonerate Paracha are cumulative of the statements
admitted by the defense at trial. In the additional statements, Khan claims that Paracha was
simply doing him a favor “as a fellow Pakistani,” as “one ordinary citizen helping another
ordinary citizen,” and that Paracha was “innocent.” (Def.’s Mem. at 37). But the Khan

statements admitted at trial included Khan’s claim that he “assessed Uzair Paracha as being

_ 28 -

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 30 of 35

willing to help a fellow muslim at his father’s request,” that he “knew of no other motivation
for Uzair Paracha’s assistance,” and that “Paracha was a good person who was willing to
help.” As a result, Paracha’s theory that he was simply doing a favor for a “fellow Pakistani”
was reflected in the statements from Khan admitted at his trial. In his summation, Paracha’s
defense attorney made precisely this argument, relying on the Khan and Ali statements for
support. (Tr. 1456-66). Further additional statements along these lines, along with bare
declarations of Paracha’s innocence, are simply cumulative and do not support a request for
a new trial. See United States v. Owen, 500 F.3d 83, 88 (2d Cir. 2007) (evidence supporting
new trial motion must not be cumulative and must likely result in acquittal).

In fact, an examination of the Ali and Khan statements admitted at trial demonstrates
that the jury received substantial evidence supporting Paracha’s position. Ali stated that
“Uzair Paracha was totally unwitting of al-Baluchi’s al-Qaeda affiliation, or of al-Baluchi’s
intention to use Saifullah Paracha for the broader operational plan involving Majid Khan,”
that “Uzair Paracha knows nothing about operations,” that “[nJeither al-Baluchi nor Majid
Khan indicated to Uzair Paracha at any time that they were mujahideen or al-Qaeda,” and
that “[bJecause Saifullah Paracha had never been properly vetted, he was never tasked by al
Qaeda (that is KSM or al Baluchi) to do anything for them.” Similarly, the jury heard Khan’s
statements that “[nJone of Majid Khan’s contacts were aware of his gas station attack plan,
or any other actions he may have taken on behalf of al Qaeda,” that Khan knew of no sinister

“motivation for Uzair Paracha’s assistance,” that “Uzair Paracha had no extremist views and

29.

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 31 of 35

was not really a practicing muslim,” and that Paracha ultimately did none of the favors that
Khan had requested of him. To the extent that the additional KSM, Ali, or Khan statements
could be considered exculpatory, they add nothing to those statements presented to the jury
at trial, and consequently cannot support a new trial motion.

IV. No Hearing Is Required On Paracha’s Motion

In his motion, Paracha also requests that this Court conduct a hearing to determine
whether all available Brady information that came into existence both before and after his
trial has been produced to him. Paracha likewise asks the Court to hold a hearing to
determine whether any government agency other than the U.S. Attorney’s Office has
improperly destroyed such material. (See Def.’s Mem. at 47). Paracha’s request, however,
is completely devoid of any legal or factual support related to this case, and should therefore
be denied.

Indeed, Paracha’s first request — that the Court hold a hearing to determine whether
he received all Brady information which existed at the time of his trial — is supported by
nothing more than pure speculation. In his motion, Paracha theorizes that, because the
allegedly exculpatory statements were made during sessions with FBI, NCIS, and CITF, there
must have been additional statements he did not receive prior to trial. The best that Paracha
can muster, therefore, is that the “probable existence,” (Def.’s Mem. at 44), of these
supposed statements justifies a full-fledged evidentiary hearing. Paracha cites no law for this

remarkable argument, which falls woefully short of the general standards for granting an

~30-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 32 of 35

evidentiary hearing. See, e.g., United States v. Spinelli, 2007 U.S. Dist. LEXIS 80328, *16
(“Because a new trial is not warranted even applying this standard, an evidentiary hearing
to determine whether the government knew or should have known of Gioia’s perjury is
unnecessary.”).

Moreover, in making this argument, Paracha completely ignores the fact, as set out
above, that the prosecution team already reviewed all available pertinent materials from other
U.S. Government agencies and provided him with the relevant, exculpatory information in
the form of the unclassified substitutions. Indeed, as explained above, Paracha’s so-called
“newly discovered evidence” largely mirrors what was already produced to him pre-trial and
was admitted as evidence during the course of his trial. Paracha’s request to re-do this entire
exercise, without any legal or factual support, should be denied. No further inquiry into what
information existed at the time of Paracha’s trial is necessary, appropriate, or justified.

Likewise, Paracha’s request for a hearing to identify any materials that came into
existence after his conviction is without legal support. Paracha also cites no case as support
for this request, and there is case law which undermines the very premise for Paracha’s
request. See Gibson v. Superintendent of N.J. Dep’t of Law and Public Safety—Division of

State Police, 411 F.3d 427, 444 (3d Cir. 2005) (“Gibson has pointed to no constitutional duty

 

2 The absence of any legal or factual support for Paracha’s requests is highlighted
by his reliance on the facts of cases other than this one. Judge Brinkema’s comments
relating to the Moussaoui prosecution shed no light on what happened in this particular
case and do not justify the fishing expedition Paracha requests.

-3]-

 

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 33 of 35

to disclose potentially exculpatory evidence to a convicted criminal after the criminal
proceedings have concluded and we decline to conclude that such a duty exists.””).
Nevertheless, in this case, Paracha does not dispute that the prosecution team has provided
him with all arguably exculpatory information of which they are aware, even those items
regarding events or statements which occurred after his conviction. It is clear, therefore, that
the prosecution team has already satisfied any existing duty to disclose Brady information.

Paracha, however, seems to be arguing that an even stricter duty should be imposed
on the prosecution team and the United States Government. Through his motion, Paracha is
essentially asking this Court to set a precedent which would require the prosecution team to
constantly monitor the files of every United States Government agency to determine whether
there is any new, arguably exculpatory information about him, even after he has been
lawfully convicted by a jury. Paracha’s new proposed “rule,” of course, would apply not only
to him, but to all terrorism defendants and possibly all defendants in general. Thus, the
unworkable precedent he asks this Court to set would require prosecutors across the country
to constantly monitor the files of all Government agencies to ensure that there is no new
exculpatory information about long-convicted defendants. Obviously, Brady and its progeny
contain no such requirement and Paracha cites no law for this unprecedented request.
Compare Gibson, 411 F.3d at 444. His request for a hearing on this score should also be

denied.

~32-

 
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 34 of 35

Vv. Conclusion
Paracha received a fair trial in which his constitutional rights were protected, the

evidence against him presented consistent with the rules and procedures governing federal
- trials, ajury of his peers empaneled to consider the case, and his right to appeal honored. The

additional statements made by KSM, Ali, and Khan after Paracha’s trial do not undermine

the fairness of Paracha’s trial or the correctness of the verdict, and so his motion for a new

trial should be denied.

Dated: February 6, 2009

Respectfully submitted,

LEV L. DASSIN
Acting United States Attorney

sy AALMAG ZZ

KARL METZNER

ERIC B. BRUCE

Assistant United States Attorneys
(212) 637-2476 / -2219

- 33.
Case 1:03-cr-01197-SHS Document 183 Filed 03/18/20 Page 35 of 35

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing, along with its
attachments, was served on the following by electronic mail and overnight courier delivery
on February 6, 2009:

Joshua Dratel, Esq.

2 Wall Street, 3d Floor
New York, New York 10005

He Llc

Kar! Metzner

 
